Exhibit 10.15

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 28th day of January, 2008
(the “Effective Date”), is entered into among Jens Peter Timm (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the “Company”).

1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the Executive’s
employment pursuant to the terms of this Agreement shall begin on March 10, 2008
(the “Commencement Date”).

2. At-Will Employment. The parties to this Agreement agree and acknowledge that
the Executive’s employment pursuant to this Agreement shall be considered
at-will. Either party may terminate this Agreement at any time, with or without
cause pursuant to the terms of this Agreement. Similarly, the Company may change
Executive’s position, responsibilities or compensation with or without cause or
notice.

3. Title; Capacity; Office. The Company shall employ Executive, and Executive
agrees to work for the Company initially as its Vice President, Research and
Development. Executive shall perform the duties and responsibilities inherent in
the position in which Executive serves and such other duties and
responsibilities as the President and Chief Executive Officer (or his or her
designee(s)) shall from time to time reasonably assign to Executive. Executive
shall report to the President and Chief Executive Officer (or his or her
designee(s)).

4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as provided in Section 5.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):

4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
a salary at an annualized rate of $225,000 less applicable payroll withholdings,
payable in accordance with the Company’s customary payroll practices.

4.2 Performance Bonus. If Executive remains employed through the last day of a
fiscal year, Executive will be eligible to receive a discretionary cash
performance bonus each fiscal year in an amount equal to 50.0% of the annual
base salary for such fiscal year (the “Target Bonus Amount”). The payment of the
Target Bonus Amount shall be subject to the Company’s and Executive’s
achievement of goals to be established and presented to the Executive each
fiscal year.

4.3 Fringe Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees.



--------------------------------------------------------------------------------

4.4 Reimbursement of Expenses During Employment. Executive shall be entitled to
prompt reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.

4.5 Equity. The Company will recommend to the board of directors of the Parent
that Executive receive a grant of options to purchase 75,000 shares of the
common stock of Parent (the “Initial Grant”). If, within 60 days of the
Commencement Date, the Executive’s former employer (the “Former Employer”)
exercises its option to repurchase shares of the Former Employer’s common stock
that are held by the Executive pursuant to the exercise of the Executive’s
incentive stock options, the Company will recommend to the board of directors of
the Parent that the Executive receive an additional grant of options to purchase
50,000 shares of the common stock of Parent (the “Repurchase Grant”, which with
the Initial Grant shall be referred to as the “Options”). If granted, the
Options shall have an exercise price equal to the closing price of Parent’s
common stock on the date of issuance. The Options shall vest over a four-year
period in four equal amounts beginning on the first anniversary after the date
of issuance. The Options shall be subject, in all respects, to (i) the Alphatec
Holdings, Inc. 2005 Employee, Director and Consultant Stock Plan (the “Plan”),
and (ii) an Incentive Stock Option Agreement to be entered into by the Parent
and the Executive.

4.6 Relocation Expenses. The Company will reimburse the Executive for the
reasonable Relocation Expenses (as defined below) he incurs in selling his
current home and in transporting himself, his family, and their belongings to a
residence near the Company’s headquarters. The Company shall make such
reimbursement promptly upon presentation of reasonably detailed documentation of
the Executive’s Relocation Expenses. For purposes hereof, “Relocation Expenses”
shall mean the following reasonable expenses incurred by the Executive related
to moving his and his family’s primary residence from Connecticut to the
Carlsbad, California area: (i) costs of looking for a new primary residence,
including two house-hunting trips; (ii) reasonable attorneys’ fees, closing
costs and brokers’ commissions (up to 6%) associated with the sale of the
Executive’s Connecticut residence, (iii) reasonable attorneys’ fees and closing
costs associated with the purchase of the Executive’s new residence in the
Carlsbad, California area (but excluding mortgage loan fees and points); (iv) up
to three months’ temporary family housing expenses; (v) costs for the physical
movement of furniture, clothing, household effects, vehicles and other items
from the Executive’s Connecticut home to the Carlsbad, California area.
Executive shall be entitled to a full “gross-up” for all taxes incurred in
connection with the Relocation Expenses. In addition, if the Executive is not
able, despite his reasonable best efforts, to sell his Connecticut home within
90 days of the Commencement Date, the Company shall engage a relocation
specialist to purchase the Executive’s Connecticut home for a price obtained by
averaging three independent appraisals of such home. To



--------------------------------------------------------------------------------

the extent permitted by applicable laws, the Executive shall be obligated to
make a payment to the Company equal to the Relocation Expenses immediately upon
the occurrence of any of the following events: (i) the Executive terminates his
employment or this Agreement prior to the second anniversary of the Commencement
Date, or (ii) the Company terminates this Agreement for Cause prior to the
second anniversary of the Commencement Date. Notwithstanding the foregoing, the
amount that Executive shall be obligated to pay with respect to Reimbursement
Expenses shall be reduced by 1/730th for each day in which the Executive is
employed by the Company. Nothing in this Section 4.6 shall obligate the Company
to undertake any obligations that are not permitted by applicable laws.

5. Termination of Employment. The Executive’s employment can terminate at any
time with or without cause or notice by either the Executive or the Company.

5.1 Termination by the Company for Cause. If the Company terminates Executive
for Cause, the Company shall have no obligation to Executive other than for
payment of wages earned through the termination date. For purposes of this
Agreement, “Cause” means any one of the following: (i) Executive being convicted
of a felony; (ii) Executive committing any act of fraud or dishonesty resulting
or intended to result directly or indirectly in personal enrichment at the
expense of the Company; (iii) failure or refusal by Executive to follow policies
or directives reasonably established by the President and Chief Executive
Officer or his or her designee(s) that goes uncorrected for a period of 30
consecutive days after notice has been provided to Executive; (iv) a material
breach of this Agreement that goes uncorrected for a period of 30 consecutive
days after notice has been provided to Executive; (v) any gross or willful
misconduct or negligence by Executive in the performance of Executive’s duties;
(vi) egregious conduct by Executive that brings Company or any of its
subsidiaries or affiliates into public disgrace or disrepute; or (vii) a
material violation of the Company’s Code of Conduct.

5.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated without Cause, the Company shall continue for a period
of six months (the “Severance Period”), to pay to Executive the annual base
salary then in effect and payment for accrued but untaken vacation days. During
the Severance Period, if the Executive elects to have COBRA coverage and the
Executive does not have medical benefits at such time, the Company shall make a
monthly payment to the Executive equal to the monthly cost of COBRA coverage
under the Company’s group health plan for the Executive and his family members
who are entitled to such COBRA coverage.

6. Additional Covenants of the Executive.

6.1 Noninterference; Nonsolicitation; Nondisparagement.

(a) During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone,



--------------------------------------------------------------------------------

as an Executive, as a partner, or as a shareholder (other than as the holder of
not more than one percent of the combined voting power of the outstanding stock
of a public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

(b) During Executive’s employment with the Company, and for a period of one year
following the termination of the Executive’s employment with the Company, the
Executive shall not, without the prior written consent of the Company:

(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of his
employment with the Company.

(c) During Executive’s employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

6.2 If any restriction set forth in this Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

6.3 The restrictions contained in this Section 6 are necessary for the
protection of the Company’s proprietary information (including without
limitation all information that has actual or potential economic value to the
Company from not being generally known to the public or to other persons who can
obtain economic value from its disclosure or use (i.e., without limitation any
and all information that is not generally available to the public about the
Company, its finances, operations,



--------------------------------------------------------------------------------

business programs, officers, directors, partners, joint ventures, employees,
contractors, vendors, suppliers, processes, procedures manuals, sales services,
research projects, product plans and pipelines, data, accounts, billing methods,
pricing, profit margins, sales, statistical data, business methods, systems,
plans, internal affairs, legal affairs, potential or existing reorganization
plans, customers, clinical advisors, development partners, sales and marketing
techniques, any and all information entrusted to the Company by third parties
and any and all information defined as a “Trade Secret” under the Uniform Trade
Secrets Act, and are considered by Executive to be reasonable for such purpose.
Executive agrees that any breach of this Section 6 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.

7. Other Agreements. Executive represents that Executive’s performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) a personal delivery, or
(b) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

9. Entire Agreement. Other than as explicitly set forth in this Agreement, this
Agreement constitutes the entire agreement between the parties.

10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

12. No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

13. Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.



--------------------------------------------------------------------------------

15. Consent to Arbitration. In the event of a dispute involving this Agreement,
the Executive consents and agrees that all disputes shall be resolved in
accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/s/ Jens Peter Timm Jens Peter Timm

 

ALPHATEC SPINE, INC. By:   /s/ Dirk Kuyper Name:   Dirk Kuyper Title:  
President and CEO ALPHATEC HOLDINGS, INC. By:   /s/ Dirk Kuyper Name:   Dirk
Kuyper Title:   President and CEO